ORDEN III
La Ley de la Judicatura de Puerto Rico de 1994, según enmendada, otorga competencia concurrente al Juez Superior y al Juez Municipal para entender “[e]n todo asunto dispuesto en [la Ley Núm. 54 de 15 de agosto de 1989 (8 L.P.R.A. see. 601 et seq.)} conocida como ‘Ley para la Pre-vención e Intervención con la Violencia Doméstica’ ”. (En-fasis suplido.) Art. 5.004(I)(b)(4), 4 L.P.R.A. sec. 22p. Para *958continuar la implantación de esta disposición, por la pre-sente se extiende la vigencia de la Orden Administrativa III de 20 de enero de 1995, sobre la distribución y asigna-ción de los casos, mediante la cual armonizamos tanto el espíritu de la ley como la función de los Jueces Municipales.
Los Jueces Municipales atenderán todos los asuntos re-lacionados con las órdenes de protección. De otra parte, todo caso o asunto relacionado con la Ley para la Preven-ción e Intervención con la Violencia Doméstica que con an-terioridad a la vigencia de la Ley de la Judicatura de Puerto Rico de 1994 los atendía un Juez Superior, se le continuarán asignando a un juez de esa categoría.
Con el propósito de darle fiel cumplimiento a la Ley de la Judicatura de Puerto Rico de 1994, y conforme a lo dis-puesto en la See. 7 del Art. V de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, emitimos la siguiente Orden Administrativa:
1. Toda solicitud de orden protectora bajo la Ley Núm. 54 de 15 de agosto de 1989, mejor conocida como la Ley para la Prevención e Intervención con la Violencia Domés-tica, 8 L.P.R.A. see. 601 et seq., deberá ser presentada ante, y atendida por, el Juez Municipal.
2. Todo caso o asunto relacionado con esta ley, que con anterioridad a la Ley de la Judicatura de Puerto Rico de 1994 era atendido por un Juez Superior será asignado a, y atendido por, un juez de esa categoría y deberá ser presen-tado ante la Sección Superior del Tribunal de Primera Ins-tancia, antes Tribunal Superior, donde con anterioridad a la vigencia de la nueva ley se hubiese presentado.
3. De presentarse un caso o asunto relacionado con la Ley para la Prevención e Intervención con la Violencia Do-méstica en la Secretaría de una sala que, aunque tuviese competencia, no cumple con el criterio de competencia territorial establecido en el anterior inciso (2), será aceptado y referido a la Secretaría correspondiente. La Secretaría a *959la cual le fue referido el caso notificará a la parte su recibo y le informará el número asignado. El caso se continuará tramitando en la sala a la cual fue referido.
Esta Orden entrará en vigor el 1ro de julio de 1999. Durante un periodo de por lo menos un (1) año, esta Orden será objeto de evaluación periódica con el fin de ajustarla a la reorganización paulatina del sistema.

Publíquese.

Lo decretó y firma.
(Fdo.) José A. Andréu Gracia

Juez Presidente del Tribunal Supremo

CERTIFICO:
(Fdo.) Mercedes M. Bauermeister

Directora Administrativa de los Tribunales